Citation Nr: 1315497	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  12-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 2004 rating decision which granted a total disability rating based on individual unemployability (TDIU) and assigned an effective date of January 24, 2001. 


REPRESENTATION

Veteran represented by:	James M. McElfresh II


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Following the May 2012 statement of the case, the Veteran submitted an additional written argument.  The RO has not considered these statements.  However, they are duplicative of the Veteran's previously considered assertions.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2012).

In May 2012, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  The Veteran also testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the RO in December 2012.  Transcripts of these hearings have been associated with the Veteran's VA claims folder.

The record reflects that in May 2012, the Veteran, through his agent, filed a claim seeking service connection for a disability manifested by right hand trembling and an earlier effective date for "the Veteran's shoulder of 1981."  In a deferred rating decision, the RO noted that it was unclear what benefits the Veteran was seeking in light of his prior claims and service-connected disabilities.  However, the record does not reflect any additional clarification was sought and the RO has not addressed the Veteran's claims.  Accordingly, those issues are referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).
FINDINGS OF FACT

1.  In a now-final December 2009 decision, the Board found that the Veteran had not filed a claim for TDIU prior to January 24, 2001.

2. In the now-final December 2009 decision, the Board found that an unappealed August 2004 rating decision did not contain any error of fact or law in the assignment of January 24, 2001 as the effective date for the grant of TDIU benefits which, when called to the attention of later reviewers, compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

3. The Board's December 2009 decision was affirmed by the United States Court of Appeals for Veterans Claims in an April 2011 memorandum decision. 


CONCLUSIONS OF LAW

1. Under the law of the case doctrine, the Veteran did not have any pending claims for TDIU prior to January 24, 2001. Chisem v. Brown, 8 Vet. App. 374 (1995).

2. There was no clear and unmistakable error in that portion of the August 2004 rating decision which assigned an effective date of January 24, 2001, for the grant of TDIU. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an effective date earlier than January 24, 2001 for the grant of TDIU.  He has claimed that the August 2004 rating decision which granted TDIU contains CUE because the RO failed to assign an effective date which corresponds with his prior unadjudicated claims for TDIU. 


I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 (2012), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

However, a motion for reversal or revision of a prior RO decision due to CUE is not a claim but a collateral attack on a prior decision. Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and § 5103A; and, consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet.App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).

In any event, it is clear from the record and the Veteran's communications that he is cognizant as to what is required of him and of VA.  As noted above, the Veteran was afforded an opportunity to present testimony at a hearing before a DRO and the Board. During the Veteran's Board hearing, the issue on appeal was clarified and the Veteran's agent explained what the evidence must show to establish CUE. Accordingly, there will be no prejudice to the Veteran in proceeding to a decision on his claim. 

II. Law and Regulations 

RO decisions for which a timely notice of disagreement is not filed become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. §§ 5109A , 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2012).

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error. Id. at 43. The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error. Id. at 44.

The Court stated that there is a presumption of validity to otherwise final decisions, and that, where such decisions are collaterally attacked, and motion of CUE is undoubtedly a collateral attack, the presumption is even stronger. Id.

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,'

(2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet.App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)].

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  

CUEs 'are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.' Russell v. Principi, 3 Vet.App. 310, 313-14 (1992). The claimant must assert more than a disagreement as to how the facts were weighed or evaluated. Id.

Similarly, broad brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, nonspecific claim of error cannot constitute a valid claim of CUE. Fugo v. Brown, 6 Vet.App. 40, 44 (1993).

In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE. Caffrey v. Brown, 6 Vet.App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).

When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet.App. 84, 88 (2000).

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

III. Background

As this appeal represents the Veteran's third attempt to obtain an effective date earlier than January 24, 2001 for the award of TDIU, the Board finds that a factual background discussion is necessary.  

In a September 1995 decision, the Board, in part, denied the Veteran's claim of entitlement to an evaluation in excess of 20 percent for arthritis of the right shoulder.  In the decision, the Board noted that the Veteran had submitted evidence of unemployability, but found that his industrial impairment was attributable to his non service-connected neurological impairment and not his service-connected arthritis of the right shoulder.  See the September 1995 decision, page 12.  

While the Veteran appealed the Board's decision to the Court, his claim of entitlement to a disability rating in excess of 20 percent for the service-connected right shoulder arthritis was dismissed.  Accordingly, the Board's September 1995 denial of this issue is final. 

In January 1998, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents.  In that document, the Veteran reported that his service-connected disabilities had cost him his job in February 1993. He said that he was no longer able to obtain work in his career field as an engineer or any job that required the task of writing. The Veteran stated his opinion that he was 100 percent disabled.

In response, the RO sent the Veteran a letter, in February 1998, in which he was requested to "complete and return the enclosed application" in order to pursue a claim for unemployability; a VA Form 21-8940, Veteran's Application for Increased Compensation Due to Unemployability, was enclosed with the VA letter. No response was received from the appellant at any time during the next year.

As summarized by the Court in April 2011: 

On January 24, 2001, the [RO] received the appellant's claim for increased disability ratings, in which he asserted that he lost his job in 1993 due to his service-connected shoulder disability.  In May 2001, the RO increased the disability rating for the appellant's service-connected arthritis of the right shoulder to 30%, effective January 24, 2001.  The RO also increased the disability rating for the appellant's service-connected back disability to 20%, effective the same date.  The RO subsequently granted service connection for ulnar neuropathy of the right upper extremity and assigned a 10% disability rating for that condition, effective November 12, 1987.

The appellant filed a formal claim for TDIU in April 2003.  In March 2004, the RO denied entitlement to TDIU.  The appellant submitted a statement from Dr. [C.B.] in May 2004.  Dr. [C.B.] opined that the appellant's service-connected right shoulder injury and resulting neurologic loss warranted a 60% disability rating and rendered him unemployable as of January 31, 1993.  In August 2004, the RO increased the rating for the appellant's service-connected ulnar neuropathy of the right upper extremity to 30%, effective January 24, 2001, and granted entitlement to TDIU, effective January 24, 2001.  In assigning the effective date for TDIU, the RO noted that January 24, 2001, was the date that the appellant "met the schedular requirements" for TDIU.  The appellant did not appeal the decision and it became final. 

In April 2006, the appellant filed a claim seeking an earlier effective date for the grant of TDIU.  He alleged that he filed a formal claim for TDIU in January 1998 and that the evidence showed he was unemployable since 1993.  The RO denied entitlement to an earlier effective date for the grant of TDIU in September 2006.  In a July 30, 2007, decision, the Board denied the appellant's claim as a freestanding claim for an earlier effective date pursuant to Rudd v. Nicholson, 20 Vet.App. 296 (2006).  In November 2008, the Court upheld the RO's denial of an earlier effective date, but vacated the Board's decision on the basis that the appellant's claim should have been dismissed rather than denied.  The Court dismissed the appellant's claim, stating that the proper way to assert error in the prior final decision would be a claim for CUE. 

In April 2009, the appellant filed a motion for revision of the August 2004 rating decision based upon an allegation of CUE.  He specifically alleged that the RO in 2004 failed to apply 38 C.F.R. § 3.400(o)(1) to the facts of his case, and contended that had this regulation been properly applied he would have been assigned an effective date for TDIU of 1993.  He further alleged that because Dr. [C.B.'s] statement established both that he filed an informal claim for TDIU in 1993 and that his service-connected conditions rendered him unemployable in 1993, the RO committed CUE in failing to award that effective date for TDIU.  In April 2009, the RO determined that the assignment of the January 24, 2001, effective date for TDIU in the August 2004 rating decision did not constitute CUE.  The appellant perfected an appeal.  The Board [denied his claim in December 2009]. 

See Pope v. Shinseki, No. 10-0127 (Vet.App. April 27, 2011) (internal citations omitted).

In an April 2011 memorandum decision, the Court affirmed the Board's December 2009 decision which concluded "that there was no CUE in the August 2004 RO decision assigning a January 24, 2001 effective date for the grant of TDIU." Id at 6.  

In its decision, the Court observed that the Veteran had argued on appeal that  "the Board erred in determining that he abandoned a 1998 claim for TDIU based on his failure to return a competed formal application."  Id at 5.  In the alternative, the Veteran argued "that he did not receive the VA Form 21-8940" because the RO addressed it with the incorrect Zip Code.  Id.  As the Veteran's CUE motion "presented through counsel to the RO and the Board, raised only the argument that the RO committed CUE by failing to award a 1993 effective date based upon 38 C.F.R. § 3.400" the Court stated that this "pending-claim argument" was a new theory of CUE which it lacked jurisdiction to consider in the first instance. Id at 6. 

In May 2011, the Veteran filed a motion for reconsideration at the Court.  In July 2011, the Court denied his motion for "reconsideration by the single judge, and, in the alternative, a motion for review by a panel of the Court."  

The Veteran subsequently appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  However, after failing to file a timely brief, his appeal was dismissed for failure to prosecute in October 2011. 

Before his appeal was dismissed at the Federal Circuit, in August 2011, the Veteran filed a new request alleging that that the RO had committed CUE in assigning a January 24, 2001 effective date for TDIU because the record contained prior, unadjudicated claims for TDIU that were not final.  This motion was denied by the RO in October 2011 and the Veteran perfected an appeal of this decision to the Board. 

IV. Analysis

As discussed above, the Veteran previously filed a motion alleging that the August 2004 rating decision which granted TDIU contained CUE because the RO failed to apply 38 C.F.R. § 3.400.  That motion was denied by the Board in December 2009 and the Board's decision was affirmed by the Court in April 2011.  

The Veteran currently alleges that the April 2004 rating decision which granted TDIU contained CUE because the RO did not consider his prior, unadjudicated claims for TDIU.  As discussed in detail below, the Board finds that the Veteran's current CUE motion is essentially identical to his motion that was denied by the Board in December 2009. 

Under the laws and regulations currently in effect and at the time of the RO's August 2004 decision, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of the receipt of the claim or the date entitlement arose whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In December 2009, the Board noted that in Servello v. Derwinski, 3 Vet.App. 196 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits. 

As a result, the Board reviewed the history of the Veteran's claim for TDIU and found that "the effective date in this case cannot be earlier than the date on which the claim which was subsequently granted was received, January 24, 2011." See the December 2009 decision, page 11. 

Accordingly, the question of whether the Veteran had a pending, unadjudicated claim at the time of his grant of TDIU was settled by the Board's December 2009 decision. That decision reviewed the history of the Veteran's claim for TDIU claim and found that a claim was not received prior to January 24, 2001. 

As noted, the Veteran argued before the Court that the Board's December 2009 determination that he abandoned a 1998 claim for TDIU was in error. 

While the Court's April 2011 memorandum decision did not address this contention, the Board's December 2009 decision is now final.  The Veteran has not filed a motion alleging CUE in the Board decision.  As such, Board's finding that the Veteran abandoned his 1998 claim for TDIU is now law of the case.  See Chisem v. Gober, 10 Vet.App. 526, 527-28 (1997) [under the 'law of the case' doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case].  

Furthermore, the Board's December 2009 decision contained a detailed analysis of the history of the Veteran's TDIU claim and concluded that he had not filed a claim for TDIU prior to January 24, 2001.  As the Veteran had appealed the Board's decision to the Court, the Board is confident that if there were any errors in its discussion of the history of the Veteran's claim for TDIU, or if its discussion was inadequate in any way, this would have been brought to the Board's attention.  See Chisem, supra.

Currently, the Veteran argues that the August 2004 rating decision which granted TDIU contains CUE because the RO failed to assign an effective date which corresponds with his prior unadjudicated claims for TDIU.  As stated, the history of the Veteran's claim for TDIU was investigated by the Board and the Court has affirmed the Board's decision that there were no pending, unacted upon claims for TDIU prior to January 24, 2001. 

During his May 2012 DRO hearing the Veteran argued that the Board's December 2009 decision did not address how the record included a January 1993 letter from the Social Security Administration which stated that the Veteran was unemployable or an April 1991 letter from T.E.H., M.D. who reported that the Veteran's "disability would restrict him from any occupations where frequent writing was a necessity."  It was further argued that because this evidence had existed in the claims file, an earlier effective date was warranted under the Court's decision in Rice v. Shinseki, 22 Vet.App. 447 (2009).  

Upon review, the Veteran's contentions amount to a disagreement with the Board's December 2009 analysis.  As noted, the Board has previously determined that the there were no pending claims for TDIU prior to January 24, 2011.  That decision has been affirmed by the Court and is now unreviewable by the Board. 
The Veteran's motion alleging that the April 2004 rating decision which granted TDIU contained CUE because the RO did not consider his prior unadjudicated claims for TDIU is duplicative of his prior CUE motion alleging that the August 2004 rating decision contained CUE because the RO failed to apply 38 C.F.R. § 3.400.  

The principle of res judicata applies here. Russell v. Principi, 3 Vet.App. 310, 315 (1992); see also Talbert v. Brown, 7 Vet.App. 352, 355-56 (1995). Each theory of CUE represents an entirely separate and distinct claim. See Andre v. Principi, 301 F.3d 1354, 1362 (Fed.Cir.2002). The specific CUE allegations as to the date of the Veteran's claim were already fully addressed and considered in the prior December 2009 Board decision. The December 2009 Board decision was affirmed on appeal to the Court, considering the same, specific CUE allegations as to the date of the Veteran's claim for TDIU.  Thus, the August 2004 rating decision may not be reviewed again on the same grounds. See id. 






	(CONTINUED ON NEXT PAGE)


ORDER

The motion alleging CUE in the August 2004 rating decision which granted TDIU and assigned an effective date of January 24, 2001 is dismissed. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


